

	

		II

		109th CONGRESS

		1st Session

		S. 1141

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Cochran (for

			 himself, Mr. Pryor,

			 Mr. Chambliss, and

			 Mr. Roberts) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To authorize the Secretary of Homeland

		  Security to regulate ammonium nitrate.

	

	

		1.Short titleThis Act may be cited as the

			 Secure Handling of Ammonium Nitrate

			 Act of 2005.

		2.FindingsCongress finds that—

			(1)ammonium nitrate is an important fertilizer

			 used to produce a reliable and affordable food supply for the United States and

			 the world;

			(2)in the wrong hands, ammonium nitrate may be

			 used for illegal activities;

			(3)the production, importation, storage, sale,

			 and distribution of ammonium nitrate affects interstate and intrastate

			 commerce; and

			(4)it is necessary to regulate the production,

			 storage, sale, and distribution of ammonium nitrate.

			3.DefinitionsIn this Act:

			(1)Ammonium

			 nitrateThe term

			 ammonium nitrate means solid ammonium nitrate that is chiefly the

			 ammonium salt of nitric acid and contains not less than 33 percent nitrogen, of

			 which—

				(A)50 percent is in ammonium form; and

				(B)50 percent is in nitrate form.

				(2)Facility

				(A)In

			 generalThe term

			 facility means any site where ammonium nitrate is produced,

			 stored, or held for distribution, sale, or use.

				(B)InclusionsThe term facility

			 includes—

					(i)all buildings or structures used to

			 produce, store, or hold ammonium nitrate for distribution, sale, or use at a

			 single site; and

					(ii)multiple sites described in clause (i), if

			 the sites are—

						(I)contiguous or adjacent; and

						(II)owned or operated by the same

			 person.

						(3)HandleThe term handle means to

			 produce, store, sell, or distribute ammonium nitrate.

			(4)HandlerThe term handler means any

			 person that produces, stores, sells, or distributes ammonium nitrate.

			(5)PurchaserThe term purchaser means any

			 person that purchases ammonium nitrate.

			(6)SecretaryThe term Secretary means the

			 Secretary of Homeland Security.

			4.Regulation of handling

			 and purchase of ammonium nitrate

			(a)In

			 generalThe Secretary may

			 regulate the handling and purchase of ammonium nitrate to prevent the

			 misappropriation or use of ammonium nitrate in violation of law.

			(b)RegulationsThe Secretary may promulgate regulations

			 that require—

				(1)handlers—

					(A)to register facilities;

					(B)to sell or distribute ammonium nitrate only

			 to handlers and purchasers registered under this Act; and

					(C)to maintain records of sale or distribution

			 that include the name, address, telephone number, and registration number of

			 the immediate subsequent purchaser of ammonium nitrate; and

					(2)purchasers to be registered.

				(c)Use of

			 previously submitted informationPrior to requiring a facility or handler to

			 submit new information for registration under this section, the Secretary

			 shall—

				(1)request from the Attorney General, and the

			 Attorney General shall provide, any information previously submitted to the

			 Attorney General by the facility or handler under section 843 of title 18,

			 United States Code; and

				(2)at the election of the facility or

			 handler—

					(A)use the license issued under that section

			 in lieu of requiring new information for registration under this section;

			 and

					(B)consider the license to fully comply with

			 the requirement for registration under this section.

					(d)ConsultationIn promulgating regulations under this

			 section, the Secretary shall consult with the Secretary to Agriculture to

			 ensure that the access of agricultural producers to ammonium nitrate is not

			 unduly burdened.

			(e)Data

			 confidentiality

				(1)In

			 generalNotwithstanding

			 section 552 of title 5, United States Code, or the USA PATRIOT ACT (Public Law

			 107–56; 115 Stat. 272) or an amendment made by that Act, except as provided in

			 paragraph (2), the Secretary may not disclose to any person any information

			 obtained from any facility, handler, or purchaser—

					(A)regarding any action taken, or to be taken,

			 at the facility or by the handler or purchaser to ensure the secure handling of

			 ammonium nitrate; or

					(B)that would disclose—

						(i)the identity or address of any purchase of

			 ammonium nitrate;

						(ii)the quantity of ammonium nitrate purchased;

			 or

						(iii)the details of the purchase

			 transaction.

						(2)ExceptionsThe Secretary may disclose any information

			 described in paragraph (1)—

					(A)to an officer or employee of the United

			 States, or a person that has entered into a contract with the United States,

			 who needs to know the information to perform the duties of the officer,

			 employee, or person, or to a State agency pursuant to an arrangement under

			 section 6, under appropriate arrangements to ensure the protection of the

			 information;

					(B)to the public, to the extent the Secretary

			 specifically finds that disclosure of particular information is required in the

			 public interest; or

					(C)to the extent required by order of a

			 Federal court in a proceeding in which the Secretary is a party, under such

			 protective measures as the court may prescribe.

					5.Enforcement

			(a)InspectionsThe Secretary, without a warrant, may enter

			 any place during business hours that the Secretary believes may handle ammonium

			 nitrate to determine whether the handling is being conducted in accordance with

			 this Act, including regulations promulgated under this Act.

			(b)Prevention of

			 sale or distribution orderIn

			 any case in which the Secretary has reason to believe that ammonium nitrate has

			 been handled other than in accordance with this Act, including regulations

			 promulgated under this Act, the Secretary may issue a written order preventing

			 any person that owns, controls, or has custody of the ammonium nitrate from

			 selling or distributing the ammonium nitrate.

			(c)Appeal

			 procedures

				(1)In

			 generalA person subject to

			 an order under subsection (b) may request a hearing to contest the order, under

			 such administrative adjudication procedures as the Secretary may

			 establish.

				(2)RescissionIf an appeal under paragraph (1) is

			 successful, the Secretary shall rescind the order.

				(d)In rem

			 proceedingsThe Secretary may

			 institute in rem proceedings in the United States district court for the

			 district in which the ammonium nitrate is located to seize and confiscate

			 ammonium nitrate that has been handled in violation of this Act, including

			 regulations promulgated under this Act.

			6.Administrative

			 provisions

			(a)Cooperative

			 agreementsThe Secretary may

			 enter into a cooperative agreement with the Secretary of Agriculture, or the

			 head of any State department of agriculture or other State agency that

			 regulates plant nutrients, to carry out this Act, including cooperating in the

			 enforcement of this Act through the use of personnel or facilities.

			(b)Delegation

				(1)In

			 generalThe Secretary may

			 delegate to a State the authority to assist the Secretary in the administration

			 and enforcement of this Act, including regulations promulgated under this

			 Act.

				(2)Delegation

			 requiredOn the request of a

			 Governor of a State, the Secretary shall delegate to the State the authority to

			 carry out section 4 or 5, on a determination by the Secretary that the State is

			 capable of satisfactorily carrying out that section.

				(3)FundingIf the Secretary enters into an agreement

			 with a State under this subsection to delegate functions to the State, the

			 Secretary shall provide to the State adequate funds to enable the State to

			 carry out the functions.

				(4)InapplicabilityNotwithstanding any other provision of this

			 subsection, this subsection does not authorize a State to carry out a function

			 under section 4 or 5 relating to a facility or handler in the State that makes

			 the election described in section 4(c)(2).

				7.Civil

			 liability

			(a)Unlawful

			 actsIt is unlawful for any

			 person—

				(1)to fail to perform any duty required by

			 this Act, including regulations promulgated under this Act;

				(2)to violate the terms of registration under

			 this Act;

				(3)to fail to keep any record, make any

			 report, or allow any inspection required by this Act; or

				(4)to violate any sale or distribution order

			 issued under this Act.

				(b)Penalties

				(1)In

			 generalA person that

			 violates this Act (including a regulation promulgated under this Act) may only

			 be assessed a civil penalty by the Secretary of not more than $50,000 per

			 violation.

				(2)Notice and

			 opportunity for a hearingNo

			 civil penalty shall be assessed under this Act unless the person charged has

			 been given notice and opportunity for a hearing on the charge in the county,

			 parish, or incorporated city of residence of the person charged.

				(c)Jurisdiction

			 over actions for civil damagesThe district courts of the United States

			 shall have exclusive jurisdiction over any action for civil damages against a

			 handler for any harm or damage that is alleged to have resulted from the use of

			 ammonium nitrate in violation of law that occurred on or after the date of

			 enactment of this Act.

			8.State law

			 preemptionThis Act preempts

			 any State law (including a regulation) that regulates the handling of ammonium

			 nitrate to prevent the misappropriation or use of ammonium nitrate in violation

			 of law.

		9.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 Act.

		

